Appeal from a judgment of the Supreme Court (Torraca, J.), entered September 15, 1995 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
Petitioner is currently serving a prison sentence of 11 to 22 years upon his conviction of manslaughter in the first degree. He challenges respondent’s denial of his request for parole release and Supreme Court’s dismissal of his CPLR article 78 petition. Petitioner argues that the officials presiding over the parole release hearing engaged in illegal activities and that Supreme Court should have conducted an evidentiary hearing to inquire into these allegations rather than dismiss the petition. Petitioner, however, has failed to substantiate his claim of illegal activities with factual information. His allegations of evidence tampering, conspiracy and "confederating” with the State Bureau of Criminal Investigation are purely speculative. Accordingly, it was not incumbent upon Supreme Court to hold an evidentiary hearing (see, Matter of Miller v State of N. Y. Dept. of Health, 222 AD2d 821, 823; Matter of Vasquez v Coughlin, 118 AD2d 897, 898; see also, Matter of Feigman v Klepak, 62 AD2d 816, 819). Given that respondent based its decision to deny parole on appropriate factors, we find that Supreme Court properly dismissed the petition.
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Carpinello, *768JJ., concur. Ordered that the judgment is affirmed, without costs.